Opinion by
Judge Craig,
Claimant May Helen Woody appeals from an order of the Department of Public Welfare (DPW) affirming the decision of the Allegheny County Board of Assistance (CBA) which denied claimant’s request for a one-time grant1 to cover the purchase of white uniforms and shoes required for her new food service job.
*631DPW denied the request because it was not made until after the claimant had started her employment.
The DPW decision is contrary to our holding in Rodgers v. Department of Public Welfare, 45 Pa. Commonwealth Ct. 574, 576, 405 A.2d 1068, 1069 (1979), that such one-time grants should not be limited to requests that are made before the commencement of training or employment. In accord are Bittner v. Department of Public Welfare, 50 Pa. Commonwealth Ct. 396, 400, 413 A.2d 20, 22 (1980) and Chase v. Department of Public Welfare, 46 Pa. Commonwealth Ct. 308, 311, 406 A.2d 261, 262 (1979).
Accordingly, we reverse the decision of the DPW.
Order
Now, May 27,1982, the order of the Department of Public Welfare, dated March 3, 1980, denying May Helen Woody a one-time non-recurring grant, is reversed, and this case is remanded with a direction for payment of the one-time grant requested.

 Public Assistance Eligibility Manual, Section 175.23(c)(2), 55 Pa. Code §175.23(c) (2), provides:
(2) Nonrecurring one-time grant. A nonrecurring one-time grant may be authorized for an allowance to meet the actual minimum cost, subject to the specified maximum allowances, for an.y of the following items provided an individual shows that these items are needed in order to apply for or to accept employment or training which will result in decreasing or preventing his need for assistance. The individual must provide proof that he has an offer of a job, referral to a job or training program, or that he has been scheduled for admission to an examination, such ’ as a Civil Service test or a high school equivalency test.
The eligible items are as follows:
(B) Uniforms or special clothes such as white hose, shoes, slip, trousers, jacket or .shirt, hair net, workshoes, trousers or shirt. ...